UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1603



JASON L. DIEDRICH,

                                              Plaintiff - Appellant,


          versus


CITY OF NEWPORT NEWS, VIRGINIA; EDGAR E.
MARONEY, individually and as City Manager of
the City of Newport News; DENNIS A. MOOK,
individually and as Chief of Police, Newport
News Police Department,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CA-04-9-4)


Submitted:   September 9, 2004        Decided:   September 14, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason L. Diedrich, Appellant Pro Se. Allen Link Jackson, Deputy
City Attorney, Newport News, Virginia; Stanley Graves Barr, Jr.,
Shepherd Dean Wainger, KAUFMAN & CANOLES, Norfolk, Virginia; for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Jason L. Diedrich appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Diedrich v. City of Newport News, No. CA-04-9-4 (E.D. Va. Apr. 26,

2004).   Diedrich’s motion for a stay of the appeal is denied.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -